Exhibit 3.1 Exhibit A Article III, Section A of the Articles of Incorporation of PremierWest Bancorp is hereby amended to read as follows: ARTICLE III AUTHORIZED CAPITAL STOCK A. AUTHORIZED CLASSES OF SHARES. The Corporation may issue 151,000,000 shares of stock, divided into two classes as follows: 1,000,000 shares of preferred stock, no par value ("Preferred Stock"). The Preferred Stock may be further divided into one or more series of Preferred Stock. Each series of Preferred Stock will have the preferences, limitations and relative rights as may be set forth for such series either in these Articles or in an amendment to these Articles ("Preferred Stock Designation"). A Preferred Stock Designation may be adopted either by action of the Board of Directors of the Corporation pursuant to Section G of Article III or by action of the shareholders of the Corporation; and 150,000,000 shares of common stock, no par value ("Common Stock").
